In a proceeding pursuant to Election Law § 16-102, inter alia, to invalidate a petition designating Michael Duvalle and Vienna Totaram as candidates in a primary election to be held on September 12, 2006, for the nomination of the Democratic Party as its candidates for the public office of Member of the Assembly, 31st Assembly District, and for the party position of Assembly District Leader (Female), 31st Assembly District, respectively, Michael Duvalle and Vienna Totaram appeal, as limited by their brief, from so much of a final order of the Supreme Court, Queens County (Satterfield, J.), dated August 10, 2006, as, after a hearing, granted those branches of the petition which were to invalidate the designating petition as to Michael Duvalle and Vienna Totaram.
Ordered that the final order is affirmed insofar as appealed from, without costs or disbursements.
The Supreme Court correctly determined that at the hearing the petitioners established, by clear and convincing evidence, that the method of obtaining signatures resulted in a designating petition that was permeated with fraud (see Matter of Lerner v Power, 22 NY2d 767 [1968]; Matter of Schaefer v Perez, 275 *515AD2d 430 [2000]; Matter of Saitta v Rivera, 264 AD2d 490 [1999]; Matter of D'Andre v Canary, 114 AD2d 430 [1985]; Matter of Thomas v Simon, 89 AD2d 952 [1982]). Accordingly, the Supreme Court properly invalidated the designating petition as to Michael Duvalle and Vienna Totaram. Prudenti, P.J., Crane, Mastro and Skelos, JJ., concur.